Citation Nr: 1243674	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  10-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, claimed as residuals of a head injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back injury.

4.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to February 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied the Veteran's requests to reopen his claims for service connection for depression with anxiety, a back injury, migraine headaches and a seizure disorder.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the instant appeals.

The Veteran was scheduled for a requested RO (Videoconference) hearing in January 2012.  His representative indicated in a January 2012 Motion to Reschedule that the Veteran was not able to attend this hearing due to transportation issues.  This Motion to Reschedule was granted in May 2012 and the Veteran's requested hearing was rescheduled.  The Veteran did not appear for the rescheduled hearing in May 2012 and his request for a hearing is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The United States Court of Appeals for Veterans Claims (CAVC) held that, when a veteran specifically requests service connection for posttraumatic stress disorder (PTSD) but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, but rather should be construed as a claim for a psychiatric disorder generally.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has been diagnosed with major depressive disorder and anxiety.  In light of the Clemons decision, the Board has characterized the appeal as fashioned above. 

The issue of whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss was raised by the Veteran's representative in its May 2012 Informal Hearing Presentation (IHP).  In addition, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in a February 2005 rating decision, which denied his claim for service connection for tinnitus in an October 2011 motion.  Neither claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for migraine headaches was last denied in an unappealed October 2008 rating decision as the evidence of record did not establish that such a condition had been clinically diagnosed nor did it establish that he had been treated for such a condition during service; this claim had been previously denied in an October 2005 rating decision.

2.  Evidence submitted since the October 2008 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  The Veteran's claim for service connection for depression with anxiety was last denied in an unappealed October 2008 rating decision as the evidence of record did not establish a nexus between this disability and service.

4.  Evidence submitted since the October 2008 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

5.  The Veteran's claim for service connection for a lower back injury was last denied in an unappealed October 2008 rating decision as the evidence of record did not establish a nexus between this disability and service.

6.  Evidence submitted since the October 2008 rating decision does not include information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

7.  The Veteran's claim for service connection for tinnitus was last denied in an October 2008 rating decision as the evidence of record did not establish a nexus between this disability and service.

8.  Evidence submitted since the October 2008 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., a nexus between the claimed tinnitus and service), the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied service connection for headaches/migraines, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  Evidence received since the October 2008 rating decision, which denied service connection for headaches/migraines, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The October 2008 rating decision, which denied service connection for depression with anxiety, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  Evidence received since the October 2008 rating decision, which denied service connection for depression with anxiety, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The October 2008 rating decision, which denied service connection for a lower back injury, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

6.  Evidence received since the October 2008 rating decision, which denied service connection for a lower back injury, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The October 2008 rating decision, which denied service connection for tinnitus, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

8.  Evidence received since the October 2008 rating decision, which denied service connection for tinnitus, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The CAVC has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the Veteran's request to reopen a claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal has been accomplished.

The Veteran was provided with preadjudication VCAA notice with regards to his requests to reopen claims for service connection for headaches/migraines, depression with anxiety and a low back injury in a December 2009 letter.  This letter provided notice as to what evidence was required to substantiate his claims.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, this letter provided proper notice under Dingess.

The December 2009 letter also informed the Veteran that his claims for service connection for headaches/migraines, depression with anxiety and a low back injury had been previously denied.  This letter informed him of the need for new and material evidence to reopen these claims, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior denials.  This letter provided proper preadjudication notice as required by Kent.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and various VA examination reports.  Further, VA examinations are not required as the claims for service connection are not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  

The Veteran suggests in a July 2010 substantive appeal that "a lot" his service treatment records were missing.  However, he has not reported or identified a specific missing record.  The Veteran's service treatment records are located in the claims file and the service department reported in a December 2004 Personnel Information Exchange System (PIES) response that all treatment records had been mailed.  The evidence does not show that there are missing service treatment records.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105.  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

If VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(i).  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention a veteran by name.  38 C.F.R. § 3.156(i). 

Migraine Headaches Claim

An October 2008 rating decision denied the Veteran's claim for service connection for headaches/migraines as the evidence of record did not document that such a condition had been clinically diagnosed nor did it establish that he had been treated for such a condition during service; this claim had been previously denied in an October 2005 rating decision.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the October 2008 rating decision included the Veteran's service treatment records, excerpts from his service personnel records, various private treatment records, the VA examination reports and VA treatment records dated through September 2008.

A December 1976 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent or severe headaches in an accompanying Report of Medical History (RMH).  A September 1978 treatment note indicated that the Veteran had been hit on the head and robbed approximately one week earlier and that he had been unconscious for an undetermined period of time as a result.  It was noted that the Veteran was found on the tank deck wandering around and reported that he had no food or drink for nearly five days.  Physical examination found him to be well hyrdiated and revealed no apparent signs of injury to the head.  An impression of an apparently healthy individual with a mild upper respiratory infection (URI) was made.

A January 1981 service discharge examination was negative for any relevant abnormalities and the Veteran denied frequent or severe headaches in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to headaches.

A September 1998 private treatment note indicated that the Veteran's seizure disorder dated back to 1983 when he was struck by a car as a pedestrian.  He sustained significant general injuries, including a closed head injury, and was hospitalized for months as a result of this incident.  He reportedly had his first generalized seizure within 24 hours of being struck by the automobile.  These seizures were reported to begin with an aura and caused him to abruptly lose consciousness.  Postictally he was transiently sleepy, confused and had a mild, throbbing headache.  His seizures were poorly controlled until 1995 and were very infrequent since that time.  Following a physical examination, impressions of a generalized seizure disorder and headaches secondary to a minor closed head injury were made.

An August 2005 VA treatment note reflected the Veteran's reports of being in a coma for eight months following a motor vehicle accident.  He reported developing generalized tonic clonic (GTC) seizures four years after this accident.  An assessment of a secondary posttraumatic partial complex with second generalization tonic clonic seizure was made.

In a July 2008 informal claim, the Veteran wrote that he sustained "head trauma" after bumping his head several times aboard his ship during service.  These incidents caused him to have migraine headaches.

Evidence received since the October 2008 rating decision included a December 2009 VA audiology examination and VA treatment records dated through May 2010.

A May 2009 VA treatment note reflected the Veteran's continued reports of headaches.

In a November 2009 informal claim, the Veteran wrote that his migraine headaches began while on the ship during service due to lead paint chips.

A December 2009 VA audiology examination was negative for findings or diagnoses related to any headache disability.  The Veteran had generally reported hitting his head while painting and mopping the deck during service.

An April 2010 VA treatment note contained an assessment of a seizure disorder.

The Veteran's claim for service connection for headaches/migraines was last denied in an October 1988 rating decision as the record did not document that such a condition had been clinically diagnosed nor did it establish that he had been treated for such a condition during service.  As such, medical evidence establishing such that that such a condition was diagnosed and that the Veteran was treated in service is required to reopen this claim.

No such evidence has been received.  While the newly submitted VA treatment notes reflect his continued complaints of headaches and treatment for a seizure disorder, they do not document that he had been treated for such a condition during service.

The Board notes that the Veteran and/or his representative appear to have presented new etiological theories for the Veteran's claimed headaches/migraines, namely that this disability was related to the in-service incident in which he was struck on the head during a robbery and/or due to striking his head while performing his duties.  However, a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  These newly presented arguments regarding the etiology of the Veteran's claimed headaches/migraines are therefore insufficient to reopen this claim. 

The Veteran's representative also argued in its May 2012 IHP that the AOJ had not previously discussed the impact of the in-service incident in which the Veteran was struck on his head, despite such records being in its possession, and that the absence of such discussion constituted new and material evidence sufficient to reopen this claim.  The Veteran's service treatment records were in the possession of the AOJ prior to the initial denial of the Veteran's claim for service connection for headaches/migraines and therefore cannot constitute new evidence as it had been previously submitted to VA.  See 38 C.F.R. § 3.156(a).  In addition, the text of the October 2008 rating decision specifically noted the August 1978 incident in which the Veteran was struck on the head, contrary to the representative's assertions.  This argument is therefore without merit.

Regarding the various statements provided by the Veteran, the Board notes that the Veteran is not shown to possess the appropriate medical expertise and training to competently offer an opinion as to whether he currently has residuals of injuries or diseases he allegedly incurred during service, any statements purporting to do so cannot constitute material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these reasons, the unsupported testimony, even if new, does not serve as a predicate to reopen a previously disallowed claim under the facts of this case.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Laypersons are not competent to give a medical opinion as to diagnosis or causation.  Therefore, these statements are not new and material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are insufficient to reopen the claim.  See Savage, supra; Moray, supra. 

As none of the additional evidence received since the October 2008 denial establishes that the Veteran was treated for headaches/migraines during service, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  This claim is therefore not reopened and the appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Acquired Psychiatric Disorder Claim

An October 2008 rating decision denied the Veteran's claim for service connection for depression with anxiety as the evidence of record did not establish a nexus between a current disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the October 2008 rating decision included the Veteran's service treatment records, excerpts from his service personnel records, various private treatment records, the VA examination reports and VA treatment records dated through September 2008.

A December 1976 service entrance examination was negative for any relevant abnormalities and the Veteran denied depression, excessive worry or nervous trouble of any sort in an accompanying RMH.

A September 1978 consultation contained a provisional diagnosis of a possible situational anxiety disorder with an unknown etiology.  The Veteran's history of being hit on the head and robbed in August 1978 and then subsequently asking another crewmember what day it was noted.  Examination was negative for psychosis but he was found to be somewhat immature.  The provider found that he had suffered a post-traumatic reaction.

A November 1979 consultation indicated that the Veteran had received a puncture wound from a knife following an altercation.  A laceration and contusion to the left bicep was noted on physical examination.

A January 1981 service discharge examination was negative for any relevant abnormalities and the Veteran denied depression, excessive worry or nervous trouble of any sort in an accompanying RMH.  He also denied having any illness or injury other than those already noted in the accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

An August 2007 VA treatment note reflected the Veteran's reports of stress related to a bankruptcy and a break-up with his fiancée.  Current symptoms included nightmares and intrusive thoughts related to his service experiences as well as PTSD symptoms."  A diagnosis of an adjustment disorder with anxiety and behavioral problems was made.

An October 2007 VA treatment note contained an impression of depression not otherwise specified (NOS).

A September 2008 VA treatment note contained impressions of major depressive disorder and "PTSD like symptoms."

Evidence received since the October 2008 rating decision included a December 2009 VA audiology examination and VA treatment records dated through May 2010.

In a November 2009 statement, the Veteran wrote that his depression with anxiety began during service and has continued to the present.

A December 2009 VA audiology examination was negative for complaints, findings or diagnoses related to any acquired psychiatric disorder.

A December 2009 VA treatment note contained an assessment of recurrent major depressive disorder.

The Veteran's claim for service connection for depression with anxiety, which has now restyled as an acquired psychiatric disorder, was last denied in an October 2008 rating decision as the evidence of record did not establish a nexus between a current disability and service.  As such, medical evidence establishing such a nexus is required to reopen this claim.

No such evidence has been received.  The newly submitted VA treatment notes document treatment for a variety of conditions but do not contain an opinion regarding the etiology of his claimed acquired psychiatric disorder.

The Board notes that the Veteran and/or his representative appear to have presented a new etiological theory for the Veteran's claimed acquired psychiatric disorder, namely the presence of two "military stressors" in his service treatment records.  However, a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford, supra.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson, supra; Roebuck, supra; Bingham, supra.  These newly presented arguments regarding the etiology of the Veteran's claimed acquired psychiatric disorder are therefore insufficient to reopen this claim. 

The Veteran's representative also argued in its May 2012 IHP that the AOJ had not previously considered the two in-service "trauma" incidents (i.e., the 1978 robbery and a 1979 altercation in which he was stabbed in the shoulder) and that the absence of such discussion constitutes new and material evidence sufficient to reopen this claim.  The Veteran's service treatment records were in the possession of the AOJ prior to the initial denial of the Veteran's claim for service connection for depression with anxiety and therefore cannot constitute new evidence as they had been previously submitted to VA.  See 38 C.F.R. § 3.156(a).  In addition, the text of the October 2008 rating decision did specifically note the September 1978 incident and that the Veteran received treatment for an anxiety reaction of an unknown etiology, which was found following the August 1978 robbery.  This argument is therefore without merit.

Regarding various statements provided by the Veteran, the Board notes that the Veteran is not shown to possess the appropriate medical expertise and training to competently offer an opinion as to whether the Veteran currently has residuals of injuries or diseases he allegedly incurred during service, any statements purporting to do so cannot constitute material evidence.  See Jones, supra; Espiritu, supra.  For these reasons, the unsupported testimony, even if new, does not serve as a predicate to reopen a previously disallowed claim under the facts of this case.  See Moray, supra.  Laypersons are not competent to give a medical opinion as to diagnosis or causation.  Therefore, these statements are not new and material evidence, see Vargas-Gonzalez, supra, and are insufficient to reopen the claim.  See Savage, supra; Moray, supra. 

As none of the additional evidence received since the October 2008 denial establishes a nexus between the Veteran's claimed acquired psychiatric disorder and his service, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  This claim is therefore not reopened and the appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Lower Back Injury Claim

An October 2008 rating decision denied the Veteran's claim for service connection for a lower back injury as the evidence of record did not establish a nexus between a current disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the October 2008 rating decision included the Veteran's service treatment records, excerpts from his service personnel records, various private treatment records, the VA examination reports and VA treatment records dated through September 2008.

A December 1976 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying RMH.

A January 1981 service discharge examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying RMH.  The Veteran also denied suffering from any illness or injury other than those already noted in the accompanying RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any back disability.

A February 1981 treatment note reflected the Veteran's reports of low back pain for one day with no history of trauma or heavy lifting.  Physical examination found his range of motion to be normal without spasms.  An assessment of a low back strain was made.

In a July 2008 statement, the Veteran wrote that he sustained a lower back injury while "doing cargo on deck" during service.

An August 2008 VA treatment note contained an assessment of a low back strain following the Veteran's complaints of low back discomfort and working long hours.

Evidence received since the October 2008 rating decision included a December 2009 VA audiology examination and VA treatment records dated through May 2010.

In a November 2009 informal claim, the Veteran wrote that he sustained a back injury while on ship duty in 1980.

A December 2009 VA audiology examination was negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.

The Veteran's claim for service connection for a lower back injury was last denied in an October 2008 rating decision as the evidence of record did not establish a nexus between a current disability and service.  As such, medical evidence establishing such a nexus is required to reopen this claim.

No such evidence has been received.  The newly submitted VA treatment notes document treatment for a variety of conditions but do not contain an opinion regarding the etiology of his claimed lower back injury.

The Veteran's representative argued in its May 2012 IHP that the Veteran's lay assertions that his back problems first manifested on active duty and continued since that time were new and material evidence sufficient to reopen the instant claim.  However, the Veteran had alleged sustaining a back injury during service in a July 2008 statement, and such a statement therefore cannot constitute new evidence as it had been previously submitted to VA.  See 38 C.F.R. § 3.156(a).  This argument is therefore without merit.

Regarding various statements provided by the Veteran, the Board notes that the Veteran is not shown to possess the appropriate medical expertise and training to competently offer an opinion as to whether the Veteran currently has residuals of injuries or diseases he allegedly incurred during service, any statements purporting to do so cannot constitute material evidence.  See Jones, supra; Espiritu, supra.  For these reasons, the unsupported testimony, even if new, does not serve as a predicate to reopen a previously disallowed claim under the facts of this case.  See Moray, supra.  Laypersons are not competent to give a medical opinion as to diagnosis or causation.  Therefore, these statements are not new and material evidence, see Vargas-Gonzalez, supra, and are insufficient to reopen the claim.  See Savage, supra; Moray, supra. 

As none of the additional evidence received since the October 2008 denial establishes a nexus between the Veteran's claimed low back injury and his service, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  This claim is therefore not reopened and the appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Tinnitus Claim

An October 2008 rating decision denied the Veteran's claim for service connection for a tinnitus as the evidence of record did not establish a nexus between a current disability and his service; this claim had been previously denied in a February 2005 rating decision.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A.           § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the October 2008 rating decision included the Veteran's service treatment records, various private treatment records and a January 2005 VA examination.

A December 1976 service entrance examination was negative for any relevant abnormalities and the Veteran denied ear trouble in an accompanying RMH.  A January 1981 service discharge examination was negative for any relevant abnormalities and the Veteran again denied ear trouble in an accompanying RMH.  He also denied suffering from any illness or injury other than those already noted in the accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to tinnitus.

A January 2005 VA audiology examination reflected the Veteran's reports of tinnitus that was due to noise exposure during service.  He reported that his tinnitus had existed for 20 years.  Following service, he reported working as a designer for one year without the use of hearing protection and in construction for 10 years with the use of hearing protection.  He also reported post-service recreational noise exposure from hunting and recreational shooting without the use of hearing protection.  Following a physical examination, a diagnosis of tinnitus was made.  The examiner opined that the etiology of this disability was due to noise exposure.

An August 2008 VA audiology examination reflected the Veteran's reports of tinnitus that began in 1980.  He reported that he fired his weapons in his right hand and did not use any hearing protection during service.  After service, he reported working in construction for 11 years, as a janitor for two years and as a food service worker for three years, all without hearing protection.  Following this examination, a diagnosis of bilateral tinnitus was made.  The examiner opined that the etiology of this disability was at least as likely as not due to noise exposure.

Evidence received since the October 2008 rating decision included a December 2009 VA audiological examination and VA treatment records dated through May 2010.

A December 2009 VA audiological examination reflected the Veteran's reports that he had been exposed to a high level of noise during service from planes, motors and generators.  He reported firing weapons with both hands and that he used hearing protection in conjunction with a hearing conversation program.  His reported tinnitus began in 1977 and was recurrent/intermittent in both ears.  Post-service, he worked as a cartoonist for one year, as a construction worker for 10 years and as a mess hall worker for four years, all without hearing protection.  Post-service recreational activities included hunting or recreational shooting with hearing protection.  Following a physical examination, a diagnosis of bilateral tinnitus was made.  The examiner opined that this disability was at least as likely as not associated with his military noise exposure.

In a February 2010 notice of disagreement, the Veteran wrote that he suffered from ringing in his ears as a result of working on a ship during service.

The Veteran's claim for service connection for tinnitus was last denied in an October 2008 rating decision as the evidence of record did not establish a nexus between a current disability and service.  As such, medical evidence establishing such a nexus is required to reopen this claim.

The December 2009 VA examiner opined that the Veteran's bilateral tinnitus was at least as likely as not related to his reported in-service noise exposure.  This opinion suggests a nexus between the Veteran's claimed disability and his service and his claim for service connection for tinnitus is therefore reopened.


ORDER

New and material evidence not having been received, the claim for service connection for migraine headaches, claimed as residuals of a head injury, is not reopened.

New and material evidence not having been received, the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety, is not reopened.

New and material evidence not having been received, the claim for service connection for a back injury is not reopened.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.


REMAND

Reopened Tinnitus Claim

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

A December 2009 VA audiological examiner opined that the Veteran's bilateral tinnitus was at least as likely as not associated with his military noise exposure.   However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A January 2005 VA audiological examiner opined that the etiology of the Veteran's bilateral tinnitus was his noise exposure but failed to indicate whether this noise exposure occurred in service.  This opinion was also provided without a rationale.  Id.  In addition, neither examiner addressed the impact, if any, of the Veteran's 10 year post-service employment in construction without the use of hearing protection on his claimed tinnitus.  See, e.g., Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In light of these deficiencies, a new VA opinion is required to properly adjudicate this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the December 2009 VA audiological examination, if possible, or afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed tinnitus.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed tinnitus had its onset during the Veteran's period of active duty service from March 1977 to February 1981; or, was any such disorder caused by any incident or event that occurred during his period of service?  In making this assessment, the examiner is asked to specifically comment on the Veteran's claimed in-service noise exposure and his reported history of post-service occupational noise exposure without the use of hearing protection.

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


